  

Case 1:18-cv-11837-GBD-SN Documentil1 Filed 02

 

DOCUMENT
ELECTROMICALLY FILED
UNITED STATES DISTRICT COURT DOC #
SOUTHERN DISTRICT OF NEW YORK DATE FILED. 2 j
Abel, et al.
Plaintiff(s)
-V- CERTIFICATE OF MAILING
Islamic Republic of Iran Case No.: 1:18-cv-11837 (GBD)
Defendant(s)

 

 

I hereby certify under the penalties of perjury that on the 14 day of _February_, 2019 , I served:
the Islamic Republic of Iran, c/o HE Mohammad Javad Zarif, Minister of Foreign Affairs, Minister of

Foreign Affairs of the Islamic Republic of Iran, man Khomeini Avenue, Tehran, Iran.

O the individual of the foreign state, pursuant to the provisions of FRCP 4(f)2(c)(ii).

the head of the ministry of foreign affairs, pursuant to the provisions of the Foreign
Sovereign Immunities Act, 28 U.S.C. § 1608(a)(3).

UC the Secretary of State, Attn: Director of Consular Services, Office of Policy Review and

Inter-Agency Liaison (CA/OCS/PRD, U.S. Department of State, SA-29, 4" Floor, 2201 C Street NW,
Washington, DC 20520, pursuant to the provisions of the Foreign Sovereign Immunities Act, 28 U.S.C.
§ 1608(a)}¢4).

LI the head of the agency or instrumentality of the foreign state, pursuant to the provisions
of the Foreign Sovereign Immunities Act, 28 U.S.C. § 1608(b)(3)(B).

_l copy(ies) of the Summons, Complaint filed on December 12, 2018, Civil Cover Sheet, Notice
of Suit prepared in accordance with 22 CF § 93.2 with a copy of 28 USC 1330, and Affidavit of translator
(along with translations of all the above documents), by United States Postal Service #RB596387653US.

Dated: New York, New York pp Bh.
02/14/2019 i

 

Moy ' my :
RUBY J, KRAJICK,
CLERK OF COURT...

Ly fee Eee |

   
  

 

  

 

Edressa Kamal ! au 43
DEPUTY CLERK

 
Case 1:18-cv-11837-GBD-SN Document 11 Filed 02/15/19 Page 2 of 5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
OFFICE OF THE CLERK
500 PEARL STREET
NEW YORK, NEW YORK 16007

RUBY J. KRAJICK
CLERK OF CLERK

February 12, 2019

Minister of Foreign Affairs
Minister of Foreign Affairs of Iran
Iman Khomeini Avenue

Tehran, [ran

Attn: H.E. Mohammad Javad Zarif

Re: Abel, etal. v. Islamic Republic of Iran, Case No, 18-cv-11837 (GBD)
Dear Sir:

Pursuant to the Foreign Sovereign Immunities Act, 28 U.S.C. § 1608(a)(3), one copy of the
following documents (one set each in English and Farsi) is being served on you on behalf of the
Plaintiff in the above-referenced action which names your country and/or government office as a
defendant:

Summons

Complaint deemed filed on December 12, 2018

Civil Cover Sheet

Notice of suit prepared in accordance with 22 CF § 93.2 with a copy of 28 USC
1330

e Affidavit of translator (along with translations of the above documents)

 

Enc, gia

 
 

te

#2)

Case 1:18-cv-11837-GBD-SN Document

 

 

11 Filed 02/15/19 Page 3 of,

 
 

UNITED STATES
POSTAL SERVICE a

USPS Customs Declaration and Dispatch Note

@ Print in English using blue or black ink.
# Complete all SHADED fields before acceptance.
# See the Privacy Notice on the reverse of Copy 4.

 
 
  

 

EMS Scheduled Deiivery Date
/ f

 

USPS Corporate Account

 

cere

 

Business Name (if applicable] Sender's Telephane

Any Kit Dinars Gas

 

insured Value (U.S. 8) insured Fee (US. $)

 

 

 

 

Address-4 fos 7.

OS) Cees Aver Pwo

snaneoncan 6h tom

Sender's Email (ddress 8. Addresses's Email Address

 

Address “2 g.

Exporter’s Reference ff applicable and knawe} 10. Exporter’s Telephone (ff applicable and known}

 

 
 
 

11. importer’s Reference (f applicable and known)

42. Importer's Telephone (f anplicable and known)

 

13. AES TIN (F applicable)

14. AES Exemption — NOEEI§ (Check one #f applicable)
$30.06 [1§30.s7{ay [] § 30.37 (nh)

01§ 30.37) 0 Other

 

 

 

 

 

     

 

 

 

 

 

 
  
  
  
 

 

  

 

     

     

ae Name ¢f aphoabiel ed of Addressee’s Telephone 75. License Number jf agnlicaile) 118. Certificate Number if ageicable)|17. Invoice Nurmiber ff applicable)
Ministey of fekagn “Af ws oF Wan
Addrass-1.: gd. ise 18. Length (inahesy 19, Width flacties) ~ [20. Height finches)
lam Khe homeintt dyenue, co
Address- > Postal Code 21. Restrictions jf aopicable — check at that app) = (22. londelivery Instructions (Check ane}
OD Quarantine ie to Sender
oO Sanitary/Phytosaritary Inspection (J Treat as Abandoned
City |State/Province Country 23. see eee ye angtais :

ao oa lt Se D
given in this customs dectaratior are correct. This package does

  
 

i certify the pariealan

|: net contain any undeclared dangerous items, or items prohibited by legistation or by

pestal or customs regulations. | have met all applicable export tiling requirements under

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PS Form 2876-A, April 2016 PSN 7530-17-000-7992

 

 

 

 

Registered No. Date Stamp

 

Extra Services & Fees
feontinved)!

(Signature Confirmation

Posiage $

 

Extra Services & Fees
(Registered Mail $

 

LiRestricted Delivery $.

 

$
Received by

 

3 . Signature Confirmation
= 3 Sopa a pestis Delivery

E © | ORetum Receipt

og electronic) $ . |Total Postage & Fees
a

ea

Domestic Insurance up te $50,000
is included based upon the
declared value. International
Indemnity is limited. (See Reverse).

Customer Must Declare
Full Value

$

 

 

 

 

 

jen Soman
Anderson Ki PC
Avenue ob Ye Ammetas
New WK 1002.0 _
Miyake % Tean Aion,
theusivy ot Foveg'y AG. et Wor)
iwein Klibmeen Avena AITN Duron. Wed Da

seven, \On
PS Form 3806, Registered Mail Receipt
April 2015, PSN 7530-02-000- gost

 

 

FROM

 

 

 

 

TO

To Be Completed By Customer
(Please Print)

 

 

All Entries Must Be in Ballpoint or Typed

 

 

 

Copy 7 - Customer

IMPORTANT: This package may be opened officially.

wo

_ (See Information on Reverse) .

 

oa Reaturnéd Goods.) E] Burpaniierian Denation (] Other __| federal law and regulations,

2, Detailed Description of Contents 4. Net Weight (Ea? 5. Value (Ea) |For Business Mailers, for items in Glock 2 if dhe information is known)

(Enter only one item per tine} 3. Quantity Lbs. Oz. US. $ 24, HS Tariff Number 25. Country of Origin _
over Wy Aidaat
Sameans € ae 4.

CHE Sie 4

Nae ak 4 ;

§. Total

1- Customs Declaration

 

   
    

 

  

3Nas

bevetmeeeereseenene

 

3 = oO
o| BS8$zeas> Sgeer| SEER
nn SAmaGorRs Go O27 oF Res
goaokSs prox af ve
gS} so, 29 5,705 Sage
3 | BSfeeS 22 e4e] SERS
SEacys FRSaK £65 3
Ni BR PTSSS. apes = aS Ve
BP gsssek. sesso a8 oS
bop ey ey BR oo GIS
PY ) > et : mex im
oe melo. ¢ as Zia . os
g Yost oa s z on : Ig
@ Cc : o H oe ol mv
={S| Seis sai Bkap as
Stal Bes Siraespo. Sin
“ETM Am | oo: ZE: 3/12 6 one ny a
~POb «ale EP mw esl op. mM
jo Boe ke eee = oboe Sie Bp: ~ athe
Zi Stig 3} Bef
eh =! Ep ttt e 4 zo .
eM] Qi of. a & 2 Pp
ap Ol Soy os = | Bp .
elo] Bp sg) ai Slez] &
gis | TEE BOSE SEB Ne:
ele | oa “Ae -efsa poh:
FE Spe Pos Y- mb S 2 & oy
me Beef @y robe eo Gps at & > oe,
Ol S| St Lab: BR oe fp ee:
oO} oy & 4b 28spS
B21 8) fo aa]
| 3 : ee Oo Saf: ae
5: : ae “Bg ao: .
3 =I. kd 3 :
cap * est
Go]
Balt
Sg
oo fy
=
Bal
So]
es
BSG

 

 

 

 

 

 

anyed papiooay ‘pemnsuy. ‘pasajsibey)
UJA}U] 10} JdIed9y UIN}SY

suns

 

Q
=

 
Case 1:18-cv-11837-GBD-SN Document 11 Filed 02/15/19 Page 4 of 5

 

 

Item Description — Registered: ..*: Letier Printed:

 

1 “Other {~. Recorded Delivery . Expréss:.: - lee i
(Nature de Cl Article (Envoi 01 (Lettres Matter. OT autre) Ol (Envot & livraison Ci Mailinters 0
fenvol } recommandé) oe fimprimeg} 7 atiestéa) _ i nationak 0 |

Insured Parcel

gin
‘origine.)

Insured Value (Valeur déclarée)] Article Number
{Colis avec valeur déclarde)|* ee epee i LE Ae as
Office of yeing (ureau de depét) a / Date of Posting (Date de dapat) wore ef
CHINA TOWN STATION . ee . ns on,
Addressee Name or Firm {ro GU raison socigia du destinataire) / — : ~ 7 To Lf
MINISTRY OF FOREIGN AFFAIRS OF TRAN .:.. ee ES _ |
Street and No. (Rue ef No) a reer oo
IMAM KHOMEINI AVENUE. APTN: H.E.. MOHAMMAD: JAVAD ZARIF Sis
Place and Country (Localité ef pays) . — Bo et

 

 

 

 

 

Completed by the office of origin.
(A remplir par fe bureau a

 

 

TEHRAN Iran. . eee ee
This receipt must be signed by- (1} the addressee: of, (2} a person authorized io sign under the regulations of the country of destination: or, (3) | Postmark of the office of... |
those regulations so provide, by the employee of the office of destination. This signed form wil be retumed lo the sender by the first mail a destination (Timbre du. . a

{Cet avis doit éire signé par le deslinataire ou par une pefsonne y aulorisée en verty des réglements du pays de destination, ou; slices: Oe urea de des nat on woe |
réglemenis le comportent, par agent dir bureau de oestinalion, et ranvoyé par le premier courrier directement 4 expéditeur). : . -

 

 

 

qq The article mentioned above was duly delivered... ._ | Date
{L’envoi mentionné ci-dessus a été dément livré. } et fo
Signature of Addressee (Signature | "| Office of Destination Employee Signature] \°

du destinataire} oe (Signature de l'agent du bureau du

destination)

 

 

{A compléter a destination.)

 

 

 

ca] Compieted at destination.

7"

orm 2865, February 1997 (Reverse) ; 7 ~ a — ee : 2 me - a i

 
 

: Registered No.

 

ne Date Stamp
Case 1:18-cv-82887:GBHSSN Docunjent 11 Filed
Postage $ 41395 Extra Services & Fees “ ic
Extra Services & Fees (Signature Confirmation
[Registered Mail $_* 26, UWE &.

To Be Completed
By Post Office

 

(Return Receipt

(Return Receipt $71,043
fefectronic) $ i iifota! Postage & Fees

DRestricted Delivery $_

 

(Signature Contirmatien

 

 

 

$ $34

 

$

Customer Must Declare
Full Value €¢_ fit

Received by
HO/L4/308

Domestic Insurance up to $50,000
is included based upon the
declared value. International
Indemnity Is limited. {See Reverse).

 

 

 

 
      

   

 

02/1

* Lagpoqpoge sus
5/ 1GSFBEGhastottis Declaration -—CN 22

, IMPORTAN é itermm/parcal may Se cpened officially. See
§ Privacy Notice on reverse of Sender's Instructions page. Plaase
4 print in English and press firmly; you are making multiple copies.

E Sender's Last Name First

 

  
  

 

i

Bylo

State

 

 

   

 

 

to toe i
, Telephone/Fax er Email

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MET TT oer =
g} Lerty aay 7 eee Bo
8 5/5 | Anion il PC pe ee Mee !
2 z/Cr |, ho wah ad han Bananite
2 a)4 28) Avene of We Amenity -
ze s ‘ Lary # .
rel | Nts YK NY [werd Cary
aa8 Mita Ry of Tere ry Arion: StatalProvince Past Code
b= Movidhaceds Ewe ABB gl ey | “4
a 3 p ti ‘Shae PVE ABU ; van , — i Telephone/Fax or Email
Pal Lwen Kime Avail ATEN ThurcanencelWaecl Dag
< Teen, Won | 1g Label (left) and Customer Copy (right) _
PS Form 3806, Registered Mail Receipt Copy 1- Customer | ~ oe
April 2015, PSN /580-02-000- 005) ae oa ene £588 Information on Reverse)
CHINATOWN ;
& DOYERS $T
NEW YORK
AY
10013-9991
3296040004

O2/14/2019

Product

(800) 275-8777 3:27 BM

 
 

 

ct Sale
Description ity Price
First-Ciass : os ~ $13.9)
rt 1 $13.95
Large Envelope
(Iriternational)
(Tran)
(Weight: 1 Lb 3.80 OF)
(Customs #:LA820900029US)
Recistered 1 $16.00
(Amount :$0 00) ,
(USPS Ragistered Mai! #)
et (RB59638 7653S}
eturn t
Receipt 4-10
Total ~~ $84 005°
Cash $35.00
35.
Change aon

In a hurry? Sel f-service kiosks offer
quick ard @asy check-out. Any Retaj]
Associate can show you how.

Save this receipt as evidence af
insurance. For
an insurance cl
https: //waw. usps. comhelp/elaims htm

Wie. Inforiteddel i very. com

information on filing
alih go to

Preview your Mal]
Track your Packages
Sign up for FREE @

 

 
